Exhibit 10.1

QUEPASA CORPORATION

2006 STOCK INCENTIVE PLAN

EFFECTIVE DATE: JUNE 27, 2007

APPROVED BY STOCKHOLDERS: JUNE 27, 2007

TERMINATION DATE: JUNE 27, 2017

ARTICLE 1

PURPOSE

1.1 GENERAL. The purpose of the Quepasa Corporation 2006 Stock Incentive Plan
(the “Plan”) is to promote the success and enhance the value of Quepasa
Corporation (the “Company”) by linking the personal interests of the members of
the Board, employees, officers, executives, consultants and advisors to those of
Company stockholders and by providing such individuals with an incentive for
outstanding performance to generate superior returns to Company stockholders.
The Plan is further intended to provide flexibility to the Company in its
ability to motivate, attract, and retain the services of Board members,
employees, officers, executives, consultants and advisors upon whose judgment,
interest, and special effort the successful conduct of the Company’s operation
is largely dependent.

ARTICLE 2

EFFECTIVE AND EXPIRATION DATE

2.1 EFFECTIVE DATE. The Plan is effective as of the date the Plan is approved by
the Board (the “Effective Date”). Any Awards granted under the Plan prior to
stockholder approval are effective when made (unless the Committee specifies
otherwise at the time of grant), but no Award may be exercised or settled and no
restrictions relating to any Award may lapse before the Plan is approved by the
Company’s stockholders. If the Company’s stockholders do not approve the Plan
within 12 months after the Effective Date, any Award previously made is
automatically canceled without any further act.

2.2 EXPIRATION DATE. The Plan will expire on, and no Award may be granted under
the Plan after, the tenth anniversary of the Effective Date. Any Awards that are
outstanding on the tenth anniversary of the Effective Date shall remain in force
according to the terms of the Plan and the Award Agreement.

ARTICLE 3

DEFINITIONS AND CONSTRUCTION

3.1 DEFINITIONS. The following words and phrases shall have the following
meanings:

(a) “Award” means any Option, Stock Appreciation Right, Restricted Stock Award,
Performance Share Award, Performance-Based Award, or Stock Grant Award granted
to a Participant under the Plan.



--------------------------------------------------------------------------------

(b) “Award Agreement” means any written agreement, contract, or other instrument
or document evidencing an Award.

(c) “Board” means the Board of Directors of the Company.

(d) “Cause” means and will exist in the following circumstances in which the
Participant: (i) is convicted of a felony, (ii) engages in any fraudulent or
other dishonest act to the detriment of the Company, (iii) fails to report for
work on a regular basis, except for periods of authorized absence or bona fide
illness, (iv) misappropriates trade secrets, customer lists, or other
proprietary information belonging to the Company for his or her own benefit or
for the benefit of a competitor, (v) engages in any willful misconduct designed
to harm the Company or its stockholders, or (vi) fails to perform properly his
or her assigned duties.

(e) “Change of Control” means and includes each of the following:

(1) A sale, transfer, or other disposition by the Company through a single
transaction or a series of transactions of securities of the Company
representing 50% or more of the combined voting power of the Company’s then
outstanding securities to any “Unrelated Person” or “Unrelated Persons” acting
in concert with one another. For purposes of this definition, the term “Person”
shall mean and include any individual, partnership, joint venture, association,
trust, corporation, or other entity (including a “group” as referred to in
Section 13(d)(3) of the Exchange Act). For purposes of this definition, the term
“Unrelated Person” shall mean and include any Person other than the Company, or
an employee benefit plan of the Company;

(2) A sale, transfer, or other disposition through a single transaction or a
series of related transactions of all or substantially all of the assets of the
Company to an Unrelated Person or Unrelated Persons acting in concert with one
another;

(3) Any consolidation or merger of the Company with or into an Unrelated Person,
unless immediately after the consolidation or merger the holders of the common
stock of the Company immediately prior to the consolidation or merger are the
beneficial owners of securities of the surviving corporation representing at
least 50% of the combined voting power of the surviving corporation’s then
outstanding securities; or

(4) A replacement of the majority of the members of the Board during any
12-month period by individuals whose appointment or election to the Board is not
approved by a majority of the Board prior to the date of the appointment or
election.

(f) “Code” means the Internal Revenue Code of 1986, as amended.

(g) “Committee” means the committee of the Board described in Section 4.1.

(h) “Covered Employee” means an employee who is, or could be, a “covered
employee” within the meaning of Section 162(m) of the Code.

 

2



--------------------------------------------------------------------------------

(i) “Disability” means, for purposes of this Plan, that the Participant
qualifies to receive long term disability payments under the Company’s long term
disability insurance program, as it may be amended from time to time.

(j) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(k) “Fair Market Value” means, as of any given date, the fair market value of
Stock on a particular date determined by such reasonable methods or procedures
as may be established from time to time by the Committee in good faith. Unless
otherwise determined by the Committee, the Fair Market Value of Stock as of any
date shall be the closing price for the Stock as reported on any securities
exchange on which the Stock is then listed for that date or, if no such prices
are reported for that date, the closing price on the next preceding date for
which such prices were reported.

(l) “Incentive Stock Option” means an Option that is intended to meet the
requirements of Section 422 of the Code or any successor provision thereto.

(m) “Non-Employee Director” means a member of the Board who qualifies as a
“Non-Employee Director” as defined in Rule 16b-3(b)(3) of the Exchange Act, or
any successor definition adopted by the Board.

(n) “Non-Qualified Stock Option” means an Option that is not intended to be an
Incentive Stock Option.

(o) “Option” means a right granted to a Participant pursuant to Article 7 of the
Plan to purchase Stock at a specified price during specified time periods. An
Option may be either an Incentive Stock Option or a Non-Qualified Stock Option.

(p) “Participant” means a person who, as a member of the Board, employee,
officer, or executive of, or consultant or advisor to, the Company or any
Subsidiary, has been granted an Award pursuant to the Plan.

(q) “Performance-Based Awards” means the Performance Share Awards and Restricted
Stock Awards granted to select Covered Employees pursuant to Articles 9 and 10,
respectively, but which are subject to the terms and conditions set forth in
Article 11. All Performance-Based Awards are intended to qualify as
“performance-based compensation” pursuant to Section 162(m) of the Code.

(r) “Performance Criteria” means the criteria that the Committee selects for
purposes of establishing the Performance Goal or Performance Goals for a
Participant for a Performance Period. The Performance Criteria that will be used
to establish Performance Goals are limited to the following: pre- or after-tax
net earnings, earnings before interest expense (including interest amortized to
cost of sales) and income taxes (“EBIT”), earnings before interest expense
(including interest amortized to cost of sales), income taxes, depreciation and
amortization (“EBITDA”), revenue growth, operating income, operating cash flow,
return on net assets, return on shareholders’ equity, return on assets, return
on capital, share price growth, shareholder returns, gross or net profit margin,
earnings per share, price per share, and market share, any of which may be
measured either in absolute terms or as compared to any incremental

 

3



--------------------------------------------------------------------------------

increase or as compared to results of a peer group. The Committee shall, within
the time prescribed by Section 162(m) of the Code, define in an objective
fashion the manner of calculating the Performance Criteria it selects to use for
such Performance Period for such Participant.

(s) “Performance Goals” means, for a Performance Period, the goals established
in writing by the Committee for the Performance Period based upon the
Performance Criteria. Depending on the Performance Criteria used to establish
such Performance Goals, the Performance Goals may be expressed in terms of
overall Company performance or the performance of a division, business unit, or
an individual. The Committee, in its discretion, may, within the time prescribed
by Section 162(m) of the Code, adjust or modify the calculation of Performance
Goals for such Performance Period in order to prevent the dilution or
enlargement of the rights of Participants (i) in the event of, or in
anticipation of, any unusual or extraordinary corporate item, transaction,
event, or development, or (ii) in recognition of, or in anticipation of, any
other unusual or nonrecurring events affecting the Company, or the financial
statements of the Company, or in response to, or in anticipation of, changes in
applicable laws, regulations, accounting principles, or business conditions.

(t) “Performance Period” means the one or more periods of time, which may be of
varying and overlapping durations, as the Committee may select, over which the
attainment of one or more Performance Goals will be measured for the purpose of
determining a Participant’s right to, and the payment of, a Performance-Based
Award.

(u) “Performance Share Award” means a right granted to a Participant pursuant to
Article 9, to receive cash, Stock, or other Awards, the payment of which is
contingent upon achieving certain performance goals established by the
Committee.

(v) “Plan” means this Quepasa Corporation 2006 Stock Incentive Plan, as amended.

(w) “Restricted Stock Award” means Stock granted to a Participant pursuant to
Article 10 that is subject to certain restrictions and to risk of forfeiture.

(x) “Stock” means the common stock of the Company and such other securities of
the Company that may be substituted for Stock pursuant to Article 13.

(y) “Stock Appreciation Right” or “SAR” means a right granted to a Participant
under Article 8 to receive the appreciation on Stock.

(z) “Stock Grant Award” means the grant of Stock to a Participant under Article
12.

(aa) “Subsidiary” means any corporation or other entity of which a majority of
the outstanding voting stock or voting power is beneficially owned directly or
indirectly by the Company.

 

4



--------------------------------------------------------------------------------

ARTICLE 4

ADMINISTRATION

4.1 COMMITTEE. The Plan will be administered by the Board or a Committee
appointed by, and which serves at the discretion of, the Board. Reference to the
Committee in this Plan will refer to the Board if the Board does not appoint a
Committee. If the Board appoints a Committee, it shall consist of at least two
individuals, each of whom qualifies as (i) a Non-Employee Director, and (ii) an
“outside director” pursuant to Section 162(m) of the Code and the regulations
issued thereunder.

4.2 ACTION BY THE COMMITTEE. A majority of the Committee shall constitute a
quorum. The acts of a majority of the members present at any meeting at which a
quorum is present, and acts approved in writing by a majority of the Committee
in lieu of a meeting, shall be deemed the acts of the Committee. Each member of
the Committee is entitled to, in good faith, rely or act upon any report or
other information furnished to that member by any officer or other employee of
the Company or any Subsidiary, the Company’s independent registered public
accountants, or any executive compensation consultant or other professional
retained by the Company to assist in the administration of the Plan.

4.3 AUTHORITY OF COMMITTEE. Subject to any specific designation in the Plan, the
Committee has the exclusive power, authority and discretion to:

(a) designate Participants to receive Awards;

(b) determine the type or types of Awards to be granted to each Participant;

(c) determine the number of Awards to be granted and the number of shares of
Stock to which an Award will relate;

(d) determine the terms and conditions of any Award granted pursuant to the
Plan, including, but not limited to, the exercise price, grant price, or
purchase price, any restrictions or limitations on the Award, any schedule for
lapse of forfeiture restrictions or restrictions on the exercisability of an
Award, and accelerations or waivers thereof, based in each case on such
considerations as the Committee in its sole discretion determines; provided,
however, that the Committee shall not (i) have the authority to accelerate the
vesting or waive the forfeiture of any Performance-Based Awards, or (ii) take
any action or fail to take any action with respect to the operation of the Plan
that would cause all or part of the payment under any Award to be subject to the
additional tax under Section 409A of the Code;

(e) determine whether, to what extent, and pursuant to what circumstances an
Award may be settled in, or the exercise price of an Award may be paid in, cash,
Stock, other Awards, or other property, or an Award may be canceled, forfeited,
or surrendered;

(f) prescribe the form of each Award Agreement, which need not be identical for
each Participant;

(g) decide all other matters that must be determined in connection with an
Award;

 

5



--------------------------------------------------------------------------------

(h) establish, adopt, or revise any rules and regulations as it may deem
necessary or advisable to administer the Plan;

(i) interpret the terms of, and any matter arising pursuant to, the Plan or any
Award Agreement; and

(j) make all other decisions and determinations that may be required pursuant to
the Plan or as the Committee deems necessary or advisable to administer the
Plan.

4.4 DELEGATION OF AUTHORITY TO GRANT AWARDS. The Committee, in its discretion,
may delegate to the Chief Executive Officer of the Company all or part of the
Committee’s authority and duties with respect to the granting of Awards, and in
the event of such delegation, such Chief Executive Officer shall be deemed a one
person Committee of the Board. Any such delegation by the Committee shall
include a limitation as to the amount of Awards that may be granted during the
period of the delegation and shall contain guidelines as to the determination of
the exercise price of any Option or the price of other Awards and the vesting
criteria. The Committee may revoke or amend the terms of a delegation at any
time but such action shall not invalidate any prior actions of the Committee’s
delegate or delegates that were consistent with the terms of the Plan and such
delegation.

4.5 DECISIONS BINDING. The Committee’s interpretation of the Plan, any Awards
granted pursuant to the Plan, any Award Agreement and all decisions and
determinations by the Committee with respect to the Plan are final, binding, and
conclusive on all parties.

ARTICLE 5

SHARES SUBJECT TO THE PLAN

5.1 NUMBER OF SHARES. Subject to adjustment provided in Article 14, the
aggregate number of shares of Stock reserved and available for grant pursuant to
the Plan shall be 500,000, plus (i) the number of shares of Stock available for
grant pursuant to the Quepasa.com, Inc. Amended and Restated 1998 Stock Option
Plan (“Prior Plan”) as of the Effective Date, and (ii) the number of shares of
Stock that were previously granted pursuant to the Prior Plan and that either
terminate, expire, or lapse for any reason after the Effective Date.
Notwithstanding the above, the maximum number of shares of Stock that may be
awarded as Incentive Stock Options under the Plan is three million.

5.2 LAPSED OR ASSUMED AWARDS. To the extent that an Award terminates, expires,
or lapses for any reason, any shares of Stock subject to the Award will again be
available for the grant of an Award pursuant to the Plan. Additionally, to the
maximum extent permitted by applicable law or any securities exchange rule,
shares of Stock issued in assumption of, or in substitution for, any outstanding
awards of any entity acquired in any form of combination by the Company or any
Subsidiary shall not be counted against shares of Stock available for grant
pursuant to this Plan. However, for avoidance of doubt, the exercise of a
stock-settled SAR or net-cashless exercise of an Option (or a portion thereof)
will reduce the number of shares of Stock available for issuance hereunder by
the entire number of shares of Stock subject to that SAR or Option (or
applicable portion thereof), even though a smaller number of shares of Stock
will be issued upon such an exercise. Also, shares of Stock tendered to pay the
exercise price of an Option or to satisfy a tax withholding obligation arising
in connection with an Award will not become available for grant or sale under
the Plan.

 

6



--------------------------------------------------------------------------------

5.3 STOCK DISTRIBUTED. Any Stock distributed pursuant to an Award may consist,
in whole or in part, of authorized and unissued Stock, treasury Stock or Stock
purchased on the open market.

5.4 LIMITATION ON NUMBER OF SHARES SUBJECT TO AWARDS. Notwithstanding any
provision in the Plan to the contrary, and subject to the adjustment in Article
14, the maximum number of shares of Stock with respect to one or more Awards
that may be granted to any one Participant during a calendar shall be two
million.

ARTICLE 6

ELIGIBILITY AND PARTICIPATION

6.1 ELIGIBILITY.

(a) General. Persons eligible to participate in this Plan include all members of
the Board, employees, officers, and executives of, and consultants and advisors
providing services to, the Company or a Subsidiary, as determined by the
Committee.

(b) Foreign Participants. In order to assure the viability of Awards granted to
Participants employed in foreign countries, the Committee may provide for such
special terms as it may consider necessary or appropriate to accommodate
differences in local law, tax policy, or custom. Moreover, the Committee may
approve such supplements to, or amendments, restatements, or alternative
versions of, the Plan as it may consider necessary or appropriate for such
purposes without thereby affecting the terms of the Plan as in effect for any
other purpose; provided, however, that no such supplements, amendments,
restatements, or alternative versions shall increase the share limitations
contained in Article 5 of the Plan.

6.2 ACTUAL PARTICIPATION. Subject to the provisions of the Plan, the Committee
may, from time to time, select from among all eligible individuals, those to
whom Awards shall be granted and shall determine the nature and amount of each
Award. No individual shall have any right to be granted an Award pursuant to
this Plan.

ARTICLE 7

STOCK OPTIONS

7.1 GENERAL. The Committee is authorized to grant Options to Participants on the
following terms and conditions:

(a) Exercise Price. The exercise price per share of Stock pursuant to an Option
shall be determined by the Committee and set forth in the Award Agreement;
provided that the exercise price for any Option shall not be less than the Fair
Market Value as of the date of grant.

(b) Time and Conditions of Exercise. The Committee shall determine the time or
times at which an Option may be exercised in whole or in part provided that the
term of

 

7



--------------------------------------------------------------------------------

any Option granted under the Plan shall not exceed ten years. The Committee
shall also determine the performance or other conditions, if any, that must be
satisfied before all or part of an Option may be exercised. Unless otherwise
provided in an Award Agreement, an Option will lapse immediately if a
Participant’s employment is terminated for Cause.

(c) Payment. The Committee shall determine the methods by which the exercise
price of an Option may be paid, the form of payment, including, without
limitation, cash, promissory note, shares of Stock held for longer than six
months (through actual tender or by attestation), or other property acceptable
to the Committee (including broker-assisted “cashless exercise” arrangements),
and the methods by which shares of Stock shall be delivered or deemed to be
delivered to Participants.

(d) Evidence of Grant. All Options shall be evidenced by a written Award
Agreement between the Company and the Participant in the form attached to this
Plan as Exhibit A. The Award Agreement shall include such additional provisions
as may be specified by the Committee.

7.2 INCENTIVE STOCK OPTIONS. Incentive Stock Options shall be granted only to
employees and the terms of any Incentive Stock Options granted pursuant to the
Plan must comply with the following additional provisions of this Section 7.2:

(a) Exercise Price. Subject to Section 7.2(d), the exercise price per share of
Stock shall be set by the Committee, provided that the exercise price for any
Incentive Stock Option may not be less than the Fair Market Value as of the date
of the grant.

(b) Exercise. In no event, may any Incentive Stock Option be exercisable for
more than ten years from the date of its grant.

(c) Lapse of Option. An Incentive Stock Option shall lapse pursuant to the
following circumstances.

(1) The Incentive Stock Option shall lapse ten years from the date it is
granted, unless an earlier time is set in the Award Agreement.

(2) The Incentive Stock Option shall lapse upon termination of employment for
Cause or for any other reason other than the Participant’s death or Disability,
unless otherwise provided in the Award Agreement.

(3) If the Participant terminates employment on account of Disability or death
before the Option lapses pursuant to paragraph (1) or (2) above, the Incentive
Stock Option shall lapse, unless it is previously exercised, on the earlier of
(i) the scheduled termination date of the Option; or (ii) 12 months after the
date of the Participant’s termination of employment on account of Disability or
death. Upon the Participant’s Disability or death, any Incentive Stock Options
exercisable at the Participant’s Disability or death may be exercised by the
Participant’s legal representative or representatives, by the person or persons
entitled to do so pursuant to the Participant’s last will and testament, or, if
the Participant fails to make testamentary disposition of such Incentive Stock
Option or dies intestate, by the person or persons entitled to receive the
Incentive Stock Option pursuant to the applicable laws of descent and
distribution.

 

8



--------------------------------------------------------------------------------

(d) Individual Dollar Limitation. The aggregate Fair Market Value (determined as
of the time an Award is made) of all shares of Stock with respect to which
Incentive Stock Options are first exercisable by a Participant in any calendar
year may not exceed $100,000.00 or such other limitation as imposed by
Section 422(d) of the Code, or any successor provision. To the extent that
Incentive Stock Options are first exercisable by a Participant in excess of such
limitation, the excess shall be considered Non-Qualified Stock Options.

(e) Ten Percent Owners. An Incentive Stock Option shall be granted to any
individual who, at the date of grant, owns stock possessing more than ten
percent of the total combined voting power of all classes of Stock of the
Company only if such Option is granted at a price that is not less than 110% of
Fair Market Value on the date of grant and the Option is exercisable for no more
than five years from the date of grant.

(f) Expiration of Incentive Stock Options. No Award of an Incentive Stock Option
may be made pursuant to this Plan after the tenth anniversary of the Effective
Date.

(g) Right to Exercise. Except as provided in Section 135, during a Participant’s
lifetime, an Incentive Stock Option may be exercised only by the Participant.

ARTICLE 8

STOCK APPRECIATION RIGHTS

8.1 Grant Of SARs. The Committee is authorized to grant SARs to Participants on
the following terms and conditions:

(a) Right to Payment. Upon the exercise of a SAR, the Participant to whom it is
granted has the right to receive the excess, if any, of:

(1) the Fair Market Value of a share of Stock on the date of exercise; over

(2) the grant price of the SAR as determined by the Committee, which shall not
be less than the Fair Market Value of a share of Stock on the date of grant.

(b) Other Terms. All SARs grants will be evidenced by an Award Agreement. The
terms, methods of exercise, methods of settlement, and any other terms and
conditions of any SAR will be determined by the Committee at the time of the
grant of the Award and as set forth in the Award Agreement; provided that the
form of consideration payable in settlement of a SAR shall be Stock.

 

9



--------------------------------------------------------------------------------

ARTICLE 9

PERFORMANCE SHARES

9.1 GRANT OF PERFORMANCE SHARES. The Committee is authorized to grant
Performance Shares to Participants on such terms and conditions as may be
selected by the Committee. The Committee shall have the complete discretion to
determine the number of Performance Shares granted to each Participant. All
Awards of Performance Shares shall be evidenced by an Award Agreement.

9.2 RIGHT TO PAYMENT. A grant of Performance Shares gives the Participant
rights, valued as determined by the Committee, and payable to, or exercisable
by, the Participant to whom the Performance Shares are granted, in whole or in
part, as the Committee shall establish at grant or thereafter. Subject to the
terms of the Plan, the Committee shall set performance goals and other terms or
conditions to payment of the Performance Shares in its discretion which,
depending on the extent to which they are met, will determine the number and
value of Performance Shares that will be paid to the Participant.

9.3 OTHER TERMS. Performance Shares may be payable in cash, Stock, or other
property, and have such other terms and conditions as determined by the
Committee and reflected in a written Performance Share Award Agreement. Unless
otherwise provided in an Award Agreement, Performance Shares will lapse
immediately if a Participant’s employment is terminated for Cause.

ARTICLE 10

RESTRICTED STOCK AWARDS

10.1 GRANT OF RESTRICTED STOCK. The Committee is authorized to make Awards of
Restricted Stock to Participants in such amounts and subject to such terms and
conditions as determined by the Committee. All Awards of Restricted Stock shall
be evidenced by a written Restricted Stock Award Agreement.

10.2 ISSUANCE AND RESTRICTIONS. Restricted Stock shall be subject to such
restrictions on transferability and other restrictions as the Committee may
impose (including, without limitation, limitations on the right to vote
Restricted Stock or the right to receive dividends on the Restricted Stock).
These restrictions may lapse separately or in combination at such times,
pursuant to such circumstances, in such installments, or otherwise, as the
Committee determines at the time of the grant of the Award or thereafter.

10.3 FORFEITURE. Except as otherwise determined by the Committee at the time of
the grant of the Award or thereafter, upon termination of employment during the
applicable restriction period, Restricted Stock that is at that time subject to
restrictions shall be forfeited; provided, however, that the Committee may
provide in any Restricted Stock Award Agreement that restrictions or forfeiture
conditions relating to Restricted Stock will be waived in whole or in part in
the event of terminations resulting from specified causes, and the Committee may
in other cases waive in whole or in part restrictions or forfeiture conditions
relating to Restricted Stock. Unless otherwise provided in an Award Agreement,
Restricted Stock will be forfeited immediately if a Participant’s employment is
terminated for Cause.

 

10



--------------------------------------------------------------------------------

10.4 CERTIFICATES FOR RESTRICTED STOCK. Restricted Stock granted pursuant to the
Plan may be evidenced in such manner as the Committee shall determine. If
certificates representing shares of Restricted Stock are registered in the name
of the Participant, certificates must bear an appropriate legend referring to
the terms, conditions, and restrictions applicable to such Restricted Stock, and
the Company may, at its discretion, retain physical possession of the
certificate until such time as all applicable restrictions lapse.

ARTICLE 11

PERFORMANCE-BASED AWARDS

11.1 PURPOSE. The purpose of this Article 11 is to provide the Committee the
ability to qualify the Performance Share Awards pursuant to Article 9 and the
Restricted Stock Awards pursuant to Article 10 as “performance-based
compensation” pursuant to Section 162(m) of the Code. If the Committee, in its
discretion, decides to grant a Performance-Based Award to a Covered Employee,
the provisions of this Article 11 shall control over any contrary provision
contained in Articles 9 or 10.

11.2 APPLICABILITY. This Article 11 shall apply only to those Covered Employees
selected by the Committee to receive Performance-Based Awards. The Committee
may, in its discretion, grant Restricted Stock Awards or Performance Share
Awards to Covered Employees that do not satisfy the requirements of this Article
11. The designation of a Covered Employee as a Participant for a Performance
Period shall not in any manner entitle the Participant to receive an Award for
the period. Moreover, designation of a Covered Employee as a Participant for a
particular Performance Period shall not require designation of such Covered
Employee as a Participant in any subsequent Performance Period and designation
of one Covered Employee as a Participant shall not require designation of any
other Covered Employees as a Participant in such period or in any other period.

11.3 DISCRETION OF COMMITTEE WITH RESPECT TO PERFORMANCE AWARDS. With regard to
a particular Performance Period, the Committee shall have full discretion to
select the length of such Performance Period, the type of Performance-Based
Awards to be issued, the kind and/or level of the Performance Goal, and whether
the Performance Goal is to apply to the Company, a Subsidiary or any division or
business unit thereof. Unless otherwise provided in an Award Agreement,
Performance-Based Awards will be forfeited if a Participant’s employment is
terminated for Cause.

11.4 PAYMENT OF PERFORMANCE AWARDS. Unless otherwise provided in the relevant
Award Agreement, a Participant must be employed by the Company or a Subsidiary
on the day a Performance Award for such Performance Period is paid to the
Participant. Furthermore, a Participant shall be eligible to receive payment
pursuant to a Performance-Based Award for a Performance Period only if the
Performance Goals for such period are achieved. In determining the actual size
of an individual Performance-Based Award, the Committee may reduce or eliminate
the amount of the Performance-Based Award earned for the Performance Period, if
in its sole and absolute discretion, such reduction or elimination is
appropriate.

 

11



--------------------------------------------------------------------------------

11.5 MAXIMUM AWARD PAYABLE. Subject to adjustment provided in Article 14, the
maximum Performance-Based Award payable to any one Participant pursuant to the
Plan for a Performance Period is two million shares of Stock.

ARTICLE 12

STOCK GRANT AWARDS

12.1 NATURE OF STOCK GRANT AWARDS. A Stock Grant Award is an Award pursuant to
which the Committee may, in its sole discretion, grant (or sell at such price as
determined by the Committee) shares of Stock to any eligible individual free of
any vesting restrictions. Any purchase price for a Stock Grant Award shall be
payable in cash or other form of consideration acceptable to the Committee. A
Stock Grant Award may be granted or sold as described in the preceding sentence
in respect of past services or other valid consideration, or in lieu of any cash
compensation due to such individual.

12.2 EVIDENCE OF GRANT. All Stock Grant Awards shall be evidenced by a written
Award Agreement between the Company and the Participant. The Award Agreement
shall include such additional provisions as may be specified by the Committee.

ARTICLE 13

PROVISIONS APPLICABLE TO AWARDS

13.1 STAND-ALONE AND TANDEM AWARDS. Awards granted pursuant to the Plan may, in
the discretion of the Committee, be granted either alone, in addition to, or in
tandem with, any other Award granted pursuant to the Plan. Awards granted in
addition to or in tandem with other Awards may be granted either at the same
time as or at a different time from the grant of such other Awards.

13.2 TERM OF AWARD. The term of each Award shall be for the period as determined
by the Committee, provided that in no event shall the term of any Option or
Stock Appreciation Right granted in tandem with the Incentive Stock Option
exceed a period of ten years from the date of its grant.

13.3 FORM OF PAYMENT FOR AWARDS. Subject to the terms of the Plan and any
applicable law or Award Agreement, payments or transfers to be made by the
Company or a Subsidiary on the grant or exercise of an Award may be made in such
forms as the Committee determines at or after the time of grant, including,
without limitation, cash, promissory note, Stock held for more than six months,
other Awards, or other property, or any combination, and may be made in a single
payment or transfer, in installments, or on a deferred basis, in each case
determined in accordance with rules adopted by, and at the discretion of, the
Committee.

13.4 LIMITS ON TRANSFER.

(a) General. Except as provided in Section 13.4(b) or Section 13.5, no right or
interest of a Participant in any Award may be pledged, encumbered, or
hypothecated to, or in favor of, any party other than the Company or a
Subsidiary, or shall be subject to any lien, obligation, or liability of such
Participant to any other party other than the Company or a Subsidiary. Except as
provided in Section 13.4(b) or Section 13.5, and except as otherwise provided by
the Committee, no Award shall be assigned, transferred, or otherwise disposed of
by a Participant other than by will or the laws of descent and distribution.

 

12



--------------------------------------------------------------------------------

(b) Transfers to Family Members. The Committee shall have the authority, in its
discretion, to grant (or to sanction by way of amendment to an existing Award)
Awards which may be transferred by the Participant during his or her lifetime to
any Family Member (as defined below). Unless transfers for the Participant have
been previously approved by the Committee, a transfer of an Award pursuant
hereto may only be affected by the Company at the written request of the
Participant. In the event an Award is transferred as contemplated herein, such
transferred Award may not be subsequently transferred by the transferee (other
than another transfer meeting the conditions herein) except by will or the laws
of descent and distribution. A transferred Award shall continue to be governed
by and subject to the terms and limitations of the Plan and relevant Award
Agreement, and the transferee shall be entitled to the same rights as the
Participant, as if the transfer had not taken place. For purposes of this
Section 13.4(b), the term “Family Member” means spouse and any parent,
stepparent, grandparent, child, stepchild, or grandchild, including adoptive
relationships or a trust or any other entity in which these persons (or the
Participant) have more than 50% of the beneficial interest.

13.5 BENEFICIARIES. Notwithstanding Section 13.4, a Participant may, in the
manner determined by the Committee, designate a beneficiary to exercise the
rights of the Participant and to receive any distribution with respect to any
Award upon the Participant’s death. A beneficiary, legal guardian, legal
representative, or other person claiming any rights pursuant to the Plan is
subject to all terms and conditions of the Plan and any Award Agreement
applicable to the Participant, except to the extent the Plan and Award Agreement
otherwise provide, and to any additional restrictions deemed necessary or
appropriate by the Committee. If the Participant is married and resides in a
community property state, a designation of a person other than the Participant’s
spouse as his beneficiary with respect to more than 50% of the Participant’s
interest in the Award shall not be effective without the prior written consent
of the Participant’s spouse. If no beneficiary has been designated or survives
the Participant, payment shall be made to the person entitled thereto pursuant
to the Participant’s will or the laws of descent and distribution. Subject to
the foregoing, a beneficiary designation may be changed or revoked by a
Participant at any time provided the change or revocation is provided to the
Committee.

13.6 STOCK CERTIFICATES. Notwithstanding anything herein to the contrary, the
Company shall not be required to issue or deliver any certificates evidencing
shares of Stock pursuant to the exercise of any Award, unless and until the
Board has determined, with advice of counsel, that the issuance and delivery of
such certificates is in compliance with all applicable laws, regulations of
governmental authorities and, if applicable, the requirements of any exchange on
which the shares of Stock are listed or traded. All Stock certificates delivered
pursuant to the Plan are subject to any stop-transfer orders and other
restrictions as the Committee deems necessary or advisable to comply with
Federal, state, or foreign jurisdiction, securities or other laws, rules and
regulations and the rules of any national securities exchange or automated
quotation system on which the Stock is listed, quoted, or traded. The Committee
may place legends on any Stock certificate to reference restrictions applicable
to the Stock. In addition to the terms and conditions provided herein, the Board
may require that a Participant make such reasonable covenants, agreements, and
representations as the Board, in its discretion, deems advisable in order to
comply with any such laws, regulations, or requirements.

 

13



--------------------------------------------------------------------------------

13.7 ACCELERATION UPON A CHANGE OF CONTROL. If a Change of Control occurs, all
outstanding Awards shall automatically become fully exercisable and all
restrictions on outstanding Awards shall lapse. To the extent that this
provision causes Incentive Stock Options to exceed the dollar limitation set
forth in Section 7.2(d), the excess Options shall be deemed to be Non-Qualified
Stock Options. Upon, or in anticipation of, such an event, the Committee may
cause every Award outstanding hereunder to terminate at a specific time in the
future and shall give each Participant the right to exercise Awards during a
period of time as the Committee, in its sole and absolute discretion, shall
determine.

ARTICLE 14

CHANGES IN CAPITAL STRUCTURE

14.1 SHARES AVAILABLE FOR GRANT. In the event of any change in the number of
shares of Stock outstanding by reason of any stock dividend or split,
recapitalization, merger, consolidation, combination or exchange of shares or
similar corporate change, the maximum aggregate number of shares of Stock with
respect to which the Committee may grant Awards, the number of shares of Stock
subject to any Award, and any numeric limitation expressed in the Plan shall be
appropriately adjusted by the Committee.

14.2 OUTSTANDING AWARDS – INCREASE OR DECREASE IN ISSUED SHARES WITHOUT
CONSIDERATION. Subject to any required action by the stockholders of the
Company, in the event of any increase or decrease in the number of issued shares
of Stock resulting from a subdivision or consolidation of shares of Stock or the
payment of a stock dividend (but only on the shares of Stock), or any other
increase or decrease in the number of such shares effected without receipt or
payment of consideration by the Company, the Committee shall proportionally
adjust the number of shares of Stock subject to each outstanding Award and the
exercise price per share of Stock of each such Award.

14.3 OUTSTANDING AWARDS – CERTAIN MERGERS. Subject to any required action by the
stockholders of the Company, in the event that the Company shall be the
surviving corporation in any merger or consolidation (except a merger or
consolidation as a result of which the holders of shares of Stock receive
securities of another corporation), each Award outstanding on the date of such
merger or consolidation shall pertain to and apply to the securities that a
holder of the number of shares of Stock subject to such Award would have
received in such merger or consolidation.

14.4 OUTSTANDING AWARDS – OTHER CHANGES. In the event of any other change in the
capitalization of the Company or corporate change other than those specifically
referred to in Article 14, the Committee shall make such adjustments in the
number and class of shares subject to Awards outstanding on the date on which
such change occurs and in the per share exercise price of each Award as the
Committee may consider appropriate to prevent the dilution or enlargement of
rights relating to Awards granted under the Plan.

 

14



--------------------------------------------------------------------------------

14.5 NO OTHER RIGHTS. Except as expressly provided in the Plan, no Participant
shall have any rights by reason of any subdivision or consolidation of shares of
stock of any class, the payment of any dividend, any increase or decrease in the
number of shares of stock of any class or any dissolution, liquidation, merger,
or consolidation of the Company or any other corporation. Except as expressly
provided in the Plan, no issuance by the Company of shares of stock of any
class, or securities convertible into shares of stock of any class, shall
affect, and no adjustment by reason thereof shall be made with respect to, the
number of shares of Stock subject to an Award or the exercise price of any
Award.

ARTICLE 15

AMENDMENT, MODIFICATION, AND TERMINATION

15.1 AMENDMENT, MODIFICATION, AND TERMINATION. With the approval of the Board,
at any time and from time to time, the Committee may terminate, amend or modify
the Plan; provided, however, that (i) to the extent necessary and desirable to
comply with any applicable law, regulation, or stock exchange rule, the Company
shall obtain stockholder approval of any Plan amendment in such a manner and to
such a degree as required, (ii) shareholder approval is required for any
amendment to the Plan that (A) increases the number of shares available under
the Plan (other than any adjustment as provided by Article 14), (B) permits the
Committee to grant Options with an exercise price that is below Fair Market
Value on the date of grant, (C) permits the Committee to extend the exercise
period for an Option beyond ten years from the date of grant, or (D) permits the
Committee to reprice previously granted Options, and (iii) no such action shall
be taken that would cause all or part of the payment under any Award to be
subject to the additional tax under Section 409A of the Code.

15.2 AWARDS PREVIOUSLY GRANTED. No termination, amendment, or modification of
the Plan shall adversely affect in any material way any Award previously granted
pursuant to the Plan without the prior written consent of the Participant.

ARTICLE 16

GENERAL PROVISIONS

16.1 NO RIGHTS TO AWARDS. No Participant, employee, or other person shall have
any claim to be granted any Award pursuant to the Plan, and neither the Company
nor the Committee is obligated to treat Participants, employees, and other
persons uniformly.

16.2 NO STOCKHOLDERS RIGHTS. No Award gives the Participant any of the rights of
a stockholder of the Company unless and until shares of Stock are in fact issued
to such person in connection with such Award.

16.3 WITHHOLDING. The Company or any Subsidiary shall have the authority and the
right to deduct or withhold, or require a Participant to remit to the Company,
an amount sufficient to satisfy Federal, state, and local taxes (including the
Participant’s FICA obligation) required by law to be withheld with respect to
any taxable event concerning a Participant arising as a result of this Plan.
With the Committee’s consent, a Participant may elect to (i) have the Company
withhold from those shares of Stock that would otherwise be received upon the

 

15



--------------------------------------------------------------------------------

exercise of any Option, a number of shares having a Fair Market Value equal to
the minimum statutory amount necessary to satisfy the Company’s applicable
federal, state, local or foreign income and employment tax withholding
obligations with respect to such Participant, or (ii) tender previously-owned
shares of Stock held by the Participant for six months or longer to satisfy the
Company’s applicable federal, state, local, or foreign income and employment tax
withholding obligations with respect to the Participant.

16.4 NO RIGHT TO EMPLOYMENT OR SERVICES. Nothing in the Plan or any Award
Agreement shall interfere with or limit in any way the right of the Company or
any Subsidiary to terminate any Participant’s employment or services at any
time, nor confer upon any Participant any right to continue in the employ or
service of the Company or any Subsidiary.

16.5 UNFUNDED STATUS OF AWARDS. The Plan is intended to be an “unfunded” plan
for incentive compensation. With respect to any payments not yet made to a
Participant pursuant to an Award, nothing contained in the Plan or any Award
Agreement shall give the Participant any rights that are greater than those of a
general creditor of the Company or any Subsidiary.

16.6 INDEMNIFICATION. To the extent allowable pursuant to applicable law, each
member of the Committee or of the Board shall be indemnified and held harmless
by the Company from any loss, cost, liability, or expense that may be imposed
upon or reasonably incurred by such member in connection with or resulting from
any claim, action, suit, or proceeding to which he or she may be a party or in
which he or she may be involved by reason of any action or failure to act
pursuant to the Plan and against and from any and all amounts paid by him or her
in satisfaction of judgment in such action, suit, or proceeding against him or
her provided he or she gives the Company an opportunity, at its own expense, to
handle and defend the same before he or she undertakes to handle and defend it
on his or her own behalf. The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which such persons may be
entitled pursuant to the Company’s Articles of Incorporation or Bylaws, as a
matter of law, or otherwise, or any power that the Company may have to indemnify
them or hold them harmless.

16.7 RELATIONSHIP TO OTHER BENEFITS. No payment pursuant to the Plan shall be
taken into account in determining any benefits pursuant to any pension,
retirement, savings, profit sharing, group insurance, welfare or other benefit
plan of the Company or any Subsidiary.

16.8 EXPENSES. The expenses of administering the Plan shall be borne by the
Company and its Subsidiaries.

16.9 TITLES AND HEADINGS. The titles and headings of the Sections in the Plan
are for convenience of reference only and, in the event of any conflict, the
text of the Plan, rather than such titles or headings, shall control.

16.10 FRACTIONAL SHARES. No fractional shares of Stock shall be issued and the
Committee shall determine, in its discretion, whether cash shall be given in
lieu of fractional shares or whether such fractional shares shall be eliminated
by rounding up or down as appropriate.

 

16



--------------------------------------------------------------------------------

16.11 SECURITIES LAW COMPLIANCE. With respect to any person who is, on the
relevant date, obligated to file reports pursuant to Section 16 of the Exchange
Act, transactions pursuant to this Plan are intended to comply with all
applicable conditions of Rule 16b-3 or its successors pursuant to the Exchange
Act. To the extent any provision of the Plan or action by the Committee fails to
so comply, it shall be void to the extent permitted by law and voidable as
deemed advisable by the Committee.

16.12 GOVERNMENT AND OTHER REGULATIONS. The obligation of the Company to make
payment of awards in Stock or otherwise shall be subject to all applicable laws,
rules, and regulations, and to such approvals by government agencies as may be
required. The Company shall be under no obligation to register pursuant to the
Securities Act of 1933, as amended, any of the shares of Stock paid pursuant to
the Plan. If the shares paid pursuant to the Plan may in certain circumstances
be exempt from registration pursuant to the Securities Act of 1933, as amended,
the Company may restrict the transfer of such shares in such manner as it deems
advisable to ensure the availability of any such exemption.

16.13 GOVERNING LAW. The Plan and all Award Agreements shall be construed in
accordance with and governed by the laws of the State of Nevada.

16.14 SECTION 409A. If any payments under this Plan are subject to the
provisions of Section 409A of the Code, it is intended that the terms of this
Plan will comply fully with and meet all the requirements of Section 409A of the
Code.

 

17